DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Acknowledgment is made that claims 1, 3, 5, 6, 11, 13, 15, 16 and 20-24 are amended. Claim 21 is cancelled.   Claims 25-28 are new. Claims 1-20 and 22-28 are pending in the instant application.

Response to Arguments

Applicant’s arguments, see Remarks, filed on 5/5/2021 have been fully considered.

Claim Rejection under 35 U.S.C. 103
Claims 1, 4-6, 8, 11, 14-16, 18 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Bejot (US 2018/0124370) in view of Latypov et al. (US 2019/0335288), hereinafter Latypov and further in view of Meyers et al. (US 2018/0220166), hereinafter Meyers.

Claims 1 and 20 have been amended as recited below:
“capturing, with a low latency monitoring device, audio and video content of a live event visualized in a video rendering mode, using at least one camera, a plurality of microphones of the low latency monitoring device and at least one microphone external to the low latency monitoring device;
…
determining, with the low latency monitoring device, at least one correction update message based on the at least one modified audio-related parameter;
determining, with the low latency monitoring device, a content production stream based on the captured content.” (Emphasis added)

Claim 11 has been amended as recited below:
“capture, with a low latency monitoring device, audio and video content of a live event visualized in a video rendering mode, using a plurality of microphones of the low latency monitoring device;
receive at least one input from at least one camera and at least one microphone external to the low latency monitoring device to further capture the audio and video content;
…
determine, with the low latency monitoring device, at least one correction update message based on the at least one modified audio-related parameter;
, with the low latency monitoring device, a content production stream based on the captured content” (Emphasis added)

On page 14 of the Remarks, applicant argues that the prior art does not disclose the above amended features of the claims.  Applicant’s argument is persuasive, therefore, a new ground of rejection is made in light of the amendment. Other independent claims recite similar amended limitations, therefore, a new ground of rejection is made in light of the amendment.

Dependent claims 5 and 15
On page 18 of the Remarks, applicant argues prior art of record fails to teach the amended features of claim 5 which recites “wherein the VR capture workflow includes stitching, encoding, and packetization,”
Applicant’s argument is persuasive, therefore, a new ground of rejection is made in light of the amendment.

Dependent claims 6 and 16
On page 19 of the Remarks, applicant argues prior art of record fails to teach the amended features of claim 6 which recites “capturing at least one of a parameter associated with an automatic position tracking with manual changes of a content creator.” (Emphasis added)
Applicant’s argument is persuasive, therefore, a new ground of rejection is made in light of the amendment.

Dependent claims 7 and 17
On page 20 of the Remarks, applicant argues the prior art does not disclose or suggest the limitations recited in claims 7 and 17 “wherein the at least one correction update message is included in at least one of a Session Initiation Protocol (SIP) INFO message, a real time control transport protocol (RTCP) APP packet, or a separate render update metadata stream.”
Applicant refers to paragraph [0051] of Newman (US 2018/0040164), applicant asserts that in Newman the metadata becomes part of the content, the examiner respectfully disagrees and finds the argument unpersuasive.  A portion of Newman’s paragraph [0051] discloses the following “While the present disclosure primarily describes image content, it is appreciated that other forms of media may be used. For example, image content may be collated over a number of frames to form video content. Similarly, image content may be augmented with other types of content (e.g., audio, text, metadata, error correction data, etc.)”   Newman states image content is collated over a number of frames and augmented with other types of content e.g. metadata, the term “augmented” indicates that there is additional type of content besides the image content, thus it is construed as a separate render update metadata stream.  Applicant’s argument is unpersuasive, Newman still teaches the above argued limitation.

Applicant also argues that there is no motivation to combine the references because they are in disparate area.  The examiner respectfully disagrees, both Bejot and Meyers are pertinent art, thus, it is obvious to combine.

Other dependent claims
Applicant argues the claims conditionally based on the arguments presented to their parent claims.  The response set forth above is applied to the arguments regarding the dependent claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 7, 8, 11, 14, 15, 17,18, 20, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gudewicz (US 2017/0200474) in view of Meyers et al. (US 2018/0220166), hereinafter Meyers.

As for claim 1, Gudewicz teaches a method comprising:
capturing audio and video content of a live event visualized in a video rendering mode, using at least one camera, a plurality of microphones of the low latency monitoring device and at least one microphone external to the low latency monitoring device (Fig. 1; paragraphs [0009]-[0010]; [0015]-[0018] describe a user device including a video/still 
capturing at least one audio-related parameter associated with, at least in part, the audio and video content (paragraph [0017] describes the user device’s sensory input devices capture acoustic waves besides images from the media sources);
modifying the at least one audio-related parameter (paragraph [0027] describes the information associated with the media item is processed e.g. data compression; data filtering and other data modification technique), wherein the at least one modified audio-related parameter is configured to modify, at least in part, the audio and video content (paragraphs [0026]-[0027] describes the sensory input includes audio data, image data, and other data which are modified before, during, or after the media item is created);
determining, with the low latency monitoring device, at least one correction update message based on the at least one modified audio-related parameter  (paragraph [0020] describes supplement media data; paragraphs [0024]-[0027] describe the sensory input module of the user device compares or contrasts sensory input gathered from similar sensory input devices, forms stereo data and provides the data to a media recording module which accesses information provided along with the stereo data and store the data as a media item, the information is processed before, during or after the media item is created.  The processing includes data compression, data filtering, other data modification technique);

sending the content production stream to a receiver device (paragraph [0044] describes a server receives a media item generated by the user device).
Gudewicz fails to teach 
sending at least one correction update message to a receiver device during streaming of a live event that generates an audio and video content visualized in a video rendering mode, wherein the at least one correction update message is configured to be used at the receiver device to retroactively adjust an audio rendering of the captured audio and video content within a time associated with a content creation latency, during the live streaming of a content production stream of the live event.
However, it is well known in the art, to audio signals to a user device, as evidenced by Myer.
Myer discloses sending at least one correction update message to a receiver device during streaming of a live event that generates an audio and video content visualized in a video rendering mode (paragraph [0028] describes a live television production is captured, the capture media content includes video and audio data; paragraphs [0034] and [0037] describe changes made to the media content streams by a technical director and sent as control decisions that need to be time aligned to the media streams, to a time alignment and processing component, the streams are then mutually time aligned at the point of production which passes the live video to remote 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Myer for modifying a video production. The teachings of Myer, when implemented in the Gudewicz system, will allow one of ordinary skill in the art to minimize the time delay of a control signal. One of ordinary skill in the art would be motivated to utilize the teachings of Meyer in the Gudewicz system in order to provide a live stream production with a minimum latency measured in milliseconds, as a result, the audiences/viewers have the perception that the video production happens in real time (Meyer: paragraphs [0041]-[0043]).

As for claim 4, the combined system of Gudewicz and Meyers teaches wherein a virtual reality (VR) capture workflow associated with the content production stream is parallelized with a content capture curation workflow associated with the at least one 

As for claim 5, the combined system of Gudewicz and Meyers teaches wherein the VR capture workflow includes stitching, encoding, and packetization (Gudewicz: paragraphs [0033]-[0034] describe the media data within the captured media item is synchronized with the media data received via the media feed, the corresponding portions of media data is aligned with the media feed, this operation is construed as stitching; paragraph [0053] describes method of encoding media item; paragraph [0027] describes the captured media data is the media data that is processed using modification technique 

As for claim 7, the combined system of Gudewicz and Meyers teaches wherein at least one correction update message is included in at least one of a Session Initiation Protocol (SIP) INFO message, real time control transport protocol (RTCP) APP packet, or a separate render update metadata stream (Gudewicz: paragraph [0030] describes metadata represents timing information is included in the media item separated from the audio data).

As for claim 8, the combined system of Gudewicz and Meyers teaches wherein the at least one correction update message includes at least one of a modification parameter (Gudewicz: paragraph [0027] describes processing of the media item’s information includes data compression, data filtering), a render-time effect, and a number of units.

As for claim 11, Gudewicz teaches an apparatus comprising: (Fig. 5 illustrated a user device):
at least one processor (Fig. 5, processing device 502; paragraphs [0050]-[0051] describe a processor); and
at least one non-transitory memory including computer program code (Fig. 5; data storage device 516; paragraph [0053] describes a non-transitory computer-readable storage medium storing instructions), the at least one memory and the 
capture, with the low latency monitoring device, audio and video content visualized in a video rendering mode (Fig. 1; paragraphs [0009]-[0010]; [0015]-[0018] describe a user device including a video/still cameras and microphones capturing video and audio content of media sources of a live event, the media sources include microphones, the user device is construed as low latency monitoring device because it is adapted for low latency capturing of movements);
capture, with the low latency monitoring device, at least one audio-related parameter associated with, at least in part, the audio and video content (paragraph [0017] describes the user device’s sensory input devices capture acoustic waves besides images from the media sources);
receive at least one input from at least one camera and at least one microphone external to the low latency monitoring device to further capture the audio and video content (paragraph [0026] describes a sensory input module gathers sensory input generated from sensory input devices e.g. cameras or microphones; paragraph [0042] describes ambient audio data that are captured by a stage microphone or a background microphone or microphones of the user devices in the audience);
modify the at least one audio-related parameter, wherein the at least one modified audio-related parameter is configured to modify, at least in part, the audio and video content (paragraph [0027] describes the information associated with the media item is processed e.g. data compression; data filtering and other data modification technique), 
determine, with the low latency monitoring device, at least one correction update message based on the at least one modified audio-related parameter (paragraph [0020] describes supplement media data; paragraphs [0024]-[0027] describe the sensory input module of the user device compares or contrasts sensory input gathered from similar sensory input devices, forms stereo data and provides the data to a media recording module which accesses information provided along with the stereo data and store the data as a media item, the information is processed before, during or after the media item is created.  The processing includes data compression, data filtering, other data modification technique);
determine, with the low latency monitoring device, a content production stream based on the captured content (paragraph [0028] describes a media feed component enables the user device to initiate a media feed that contains media feed data for enhancing the media item);
send the content production stream to a receiver device (paragraph [0044] describes a server receives a media item generated by the user device).
Gudewicz fails to teach 
send at least one correction update message to a receiver device during streaming of a live event that generates an audio and video content visualized in a video rendering mode, wherein the at least one correction update message is 
However, it is well known in the art, to adjust sound properties in an application of virtual reality, as evidenced by Latypov.
However, it is well known in the art, to audio signals to a user device, as evidenced by Myer.
Myer discloses send at least one correction update message to a receiver device during streaming of a live event that generates an audio and video content visualized in a video rendering mode (paragraph [0028] describes a live television production is captured, the capture media content includes video and audio data; paragraphs [0034] and [0037] describe changes made to the media content streams by a technical director and sent as control decisions that need to be time aligned to the media streams, to a time alignment and processing component, the streams are then mutually time aligned at the point of production which passes the live video to remote distribution nodes), wherein the at least one correction update message is configured to be used at the receiver device to retroactively adjust an audio rendering of the captured audio and video content within a time associated with a content creation latency, during the live streaming of a content production stream of the live event (paragraphs [0036]-[0037] describes the time alignment and processing component receives control decisions that need to be time aligned to the media streams and performs tight time alignment to the media streams; paragraphs [0040]-[0041] describe the change generates control sequences that are time stamped which are transmitted 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Myer for modifying a video production. The teachings of Myer, when implemented in the Gudewicz system, will allow one of ordinary skill in the art to minimize the time delay of a control signal. One of ordinary skill in the art would be motivated to utilize the teachings of Meyer in the Gudewicz system in order to provide a live stream production with a minimum latency measured in milliseconds, as a result, the audiences/viewers have the perception that the video production happens in real time (Meyer: paragraphs [0041]-[0043]).

As for claim 25, the combined system of Gudewicz and Myers teaches where capturing, with the low latency monitoring device, the audio and video content of the live event visualized in the video rendering mode further comprises:
monitoring individual sound objects that generate the audio content within the live event with the at least one microphone external to the low latency monitoring device to capture a portion of the audio content (Gudewicz: paragraph [0018] describes media sources include acoustic sources that are capable of producing acoustic waves, the media sources include microphones); and
monitoring a portion of the audio content comprising an ambient sound scene using the plurality of microphones of the low latency monitoring device (Gudewicz: paragraph [0017] describes the user device includes multiple audio  sensors  that are 

As for claim 26, the combined system of Gudewicz and Myers teaches where capturing, with the low latency monitoring device, the audio and video content of the live event visualized in the video rendering mode further comprises:
capturing, with the low latency monitoring device, the audio and video content of the live event visualized in the video rendering mode using a plurality of cameras of the low latency monitoring device (paragraphs [0017]-[0019] describe the user device include multiple audio sensors to capture acoustic waves from different locations, the user device also includes multiple cameras which are used to form three dimensional images).

As for claims 14, 15, 17 and 18.  These claims are system claims of claims 4, 5, 7 and 8, respectively.  Claims 14, 15, 17 and 18 contain similar limitations of that of claims 4, 5, 7 and 8, respectively.  Therefore, claims 14, 15, 17 and 18 are rejected for the same reasons given to claims 4, 5, 7 and 8, respectively.

.

Claims 2, 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gudewicz (US 2017/0200474) in view of Meyers (US 2018/0220166) and further in view of Thagadur Shivappa (US 2017/0295446).

As for claim 2, the combined system of Gudewicz and Meyers teaches all the limitations set forth above except wherein a video rendering mode comprises an augmented reality (AR) mode and capturing content visualized in the video rendering mode further comprises:
capturing the content visualized in the AR mode at a shorter delay than content in a content production stream, wherein the content production stream comprises a virtual reality (VR) production stream.
However, it is well known in the art, to output three-dimensional audio outputs to a user, as evidenced by Thagadur Shivappa.
Thagadur Shivappa discloses wherein a video rendering mode comprises an augmented reality (AR) mode and capturing content visualized in the video rendering mode further comprises (paragraph [0020] describes an audio processing device integrated in an augmented reality system to provide spatialized audio signal to an audio  device that generates audio outputs):  

One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Thagadur Shivappa for having an audio output that has low delay time. The teachings of Thagadur Shivappa, when implemented in the Gudewicz and Meyers system, will allow one of ordinary skill in the art to manipulate data received from a capturing device. One of ordinary skill in the art would be motivated to utilize the teachings of Thagadur Shivappa in the Gudewicz and Meyers system in order to prevent or reduce a likelihood of an audio output from lagging behind a user’s movement which will provide a better augmented reality experiences to the user (Thagadur Shivappa: paragraph [0021]).


However, it is well known in the art, to adjust audio’s parameter before providing the audio output to an audio device, as evidenced by Thagadur Shivappa.
Thagadur Shivappa discloses wherein modifying of at least one audio-related parameter occurs during monitoring of a content for VR live streaming (paragraphs [0020] describes an audio processing device is integrated in a VR system to provide a virtual reality content to a user, the audio processing device generates an output spatialized audio signal for the user).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Thagadur Shivappa for modifying audio outputs by an audio device. The teachings of Thagadur Shivappa, when implemented in the Gudewicz and Meyers system, will allow one of ordinary skill in the art to generate an output spatialized audio signal based on predicted position data. One of ordinary skill in the art would be motivated to utilize the teachings of in the Gudewicz and Meyers system in order to provide three-dimensional audio outputs that enable a user to perceive a direction or a distance of sounds in a 3D audio space relative to a location of the user, either in a game, other virtual reality environment or in reality (Thagadur Shivappa: paragraph [0020]).

.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gudewicz (US 2017/0200474) in view of Meyers (US 2018/0220166) further in view of Day (US 10,110,814 B1).

As for claim 3, the combined system of Gudewicz and Meyers teaches all the limitations set forth above except wherein a monitoring function induced delay associated with a low latency monitoring device is masked from a receiver device that plays back the content production stream.
However, it is well known in the art, to generate a video stream with low delay from an image capture device, as evidenced by Day.
Day discloses wherein a monitoring function induced delay associated with a low latency monitoring device is masked from a receiver device (col. 7, lines 4-8 describe an apparatus generates a low latency video stream from a drone to a playback device).
One of ordinary skill in the art at before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Day for generating a low latency video stream to a playback device. The teachings of Day, when implemented in the Gudewicz and Meyers system, will allow one of ordinary skill in the art to augment data delivered from a capturing device. One of ordinary skill in the art would be motivated to utilize the teachings of Day in the Gudewicz and Meyers system in 

As for claim 13, claim 13 contains similar limitations of that of claim 3, therefore, claim 13 is rejected for the same reason given to claim 3.

Claims 6, 16 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gudewicz (US 2017/0200474) in view of Meyers (US 2018/0220166) further in view of Cohen et al. (US 2017/0133036), hereinafter Cohen.

As for claim 6, the combined system of Gudewicz and Meyers teaches all the limitations set forth above except wherein capturing at least one parameter modified in a video rendering mode further comprises:
capturing at least one of a parameter associated with an automatic position tracking with manual changes of a content creator. 
However, it is well known in the art, to include physical positions of microphones in a media content, as evidenced by Cohen.
Cohen discloses wherein capturing at least one parameter modified in a video rendering mode further comprises:
capturing at least one of a parameter associated with an automatic position tracking with manual changes of a content creator (paragraphs [0024] and [0031] describe an audio management system monitors the positions of microphones in a scene 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Cohen for determining locations of microphones of a video production. The teachings of Cohen, when implemented in the Gudewicz and Myers system, will allow one of ordinary skill in the art to enhance the audio quality of a video. One of ordinary skill in the art would be motivated to utilize the teachings of Cohen in the Gudewicz and Myers system in order to adjust audio of a video based on physical positions of multiple microphones determined from the captured video (Cohen: paragraph [0024]).

As for claim 16, the claim is computer program product claim of system claim 6.  Claim 16 contains similar limitations as that of claim 6.  Claim 16 is rejected for the same reason given to claim 6.

As for claim 28, the combined system of Gudewicz and Meyers teaches wherein capturing the at least one parameter modified in the video rendering mode further comprises:
capturing at least one of a parameter (Gudewicz: paragraph [0026] describes sensory input that includes audio data, image data, motion data, location data and other data).

However, it is well known in the art, to receive audio of a scene that captured by a plurality of microphones, as evidenced by Cohen.
Cohen discloses wherein at least one parameter is associated with a volume of a sound source (paragraphs [0028]-[0030] describe captured video is used to identify physical positions of microphones which allows audio enhancement, the audio is adjusted based on the physical positions of the microphones e.g. the voice of a speaker is more pronounced relative to other sound), or a parameter associated with lighting in a region.
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Cohen for adjusting audio of a video production. The teachings of Cohen, when implemented in the Gudewicz and Myers system, will allow one of ordinary skill in the art to enhance the audio quality of a video. One of ordinary skill in the art would be motivated to utilize the teachings of Cohen in the Gudewicz and Myers system in order to adjust audio of a video based on physical positions of multiple microphones determined from the captured video (Cohen: paragraph [0024]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gudewicz (US 2017/0200474) in view of Meyers (US 2018/0220166) further in view of Jeong et al. (US 2018/0199094), hereinafter Jeong.

As for claim 9, the combined system of Gudewicz and Meyers teaches all the limitations set forth above except wherein a receiver device is further configured to continue a modification associated with a previous at least one correction update message in response to a determination that the at least one correction update message has not arrived.
However, it is well known in the art, to continue a process while a next stream related to the process is pending, as evidenced by Jeong.
Jeong discloses wherein a receiver device is further configured to continue a modification associated with a previous at least one correction update message in response to a determination that the at least one correction update message has not arrived (paragraph [0129] describes a decoding time stamp indicates when each frame will be decoded i.e. correction update message; paragraphs [0138]-[0139] describe a playback switch time is associated with a subsequent time for a second stream, when the playback switch time has not arrived, a decoding process performed on a first stream is continued).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Jeong for continuing decoding a first stream while waiting for a next stream. The teachings of Jeong when implemented in the Gudewicz and Meyers system, will allow one of ordinary skill in the art to avoid mixing of streams that are stored in a buffer without a predetermined order. One of ordinary skill in the art would be motivated to utilize the teachings of Jeong in the .

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gudewicz (US 2017/0200474) in view of Meyers (US 2018/0220166) further in view of Srinivasan et al. (US 2018/0302659), hereinafter Srinivasan.

As for claim 10, the combined system of Gudewicz and Meyers teaches all the limitations set forth above except wherein sending an at least one correction update message further comprises:
sending the at least one correction update message in response to a request associated with a receiver device.
However, it is well known in the art, to send an instruction to edit a video in response to a request, as evidenced by Srinivasan. 
Srinivasan discloses wherein sending an at least one correction update message further comprises:
sending the at least one correction update message in response to a request associated with a receiver device (paragraph [0054] describes an online system transmits instructions for modifying an obtained video data corresponding to a request to a client device and the client device modifies the video by performing the modification corresponding to the instruction).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Srinivasan for 

As for claim 19, claim 19 contains similar limitations of that of claim 10, therefore, claim 19 is rejected for the same reason given to claim 10.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gudewicz (US 2017/0200474) in view of Meyers (US 2018/0220166) further in view of Robinson (US 2017/0078823).

As for claim 23, the combined system of Gudewicz and Meyers teaches all the limitations set forth above except wherein modifying of at least one audio-related parameter is performed manually by a content creator, based on one or more requirements of the content creator.
However, it is well known in the art, to have a content creator to modify parameters of sound, as evidenced by Robinson.
Robinson discloses wherein modifying of at least one audio-related parameter is performed manually by a content creator, based on one or more requirements of 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Robinson for having sound creator to tune properties associated with sound. The teachings of Robinson when implemented in the Gudewicz and Meyers system, will allow one of ordinary skill in the art to edit audio based on certain criteria. One of ordinary skill in the art would be motivated to utilize the teachings of Robinson in the Gudewicz and Meyers system in order to achieve a desired output when the sound is played in a large cinema playback environment (Robinson: paragraph [0039]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gudewicz (US 2017/0200474) in view of Meyers (US 2018/0220166) further in view of Angelova et al. (US 2017/0323018), hereinafter Angelova.

As for claim 24, the combined system of Gudewicz and Myers teaches wherein a time associated with a content creation latency is a time between a creation and playback of a content production stream, and comprises:
a difference between a content creation time and a content capture time (Meyers: paragraph [0042]-[0043] describe if a time delay of the control signals can be minimized, then the remaining delay periods in the production chain become irrelevant from the end users and operators’ perspective; the high speed proxy signals of the media streams are provided to the technical director which makes editorial decisions 
a difference between a content delivery time and the content capture time (Myers: paragraph [0042] describes as long as the timing phase for all media is coherent then each individual will consume the content as if in real time; paragraphs [0049]-[0050] describe captured media content is transmitted as low latency data streams to a technical director which makes editorial command decisions that can be transmitted to a time alignment device to perform tight time alignment and distribute a final production of the broadcast).
The combined system of Gudewicz and Meyers fails to teach a difference between a content playback time and the content delivery time.
However, it is well known in the art, to calculate a time difference between a time record of a multimedia content to a playback time of the delivered the multimedia content, as evidenced by Angelova.
Angelova discloses 
a difference between a content playback time and the content delivery time (paragraph [0051] describes a calculation of a time difference between a time record of a multimedia content to a playback time of the delivered multimedia content on a client device, and a comparison of the time difference to a temporal window size threshold).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Angelova for providing a multimedia content based on a temporal window threshold. The teachings of .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Gudewicz (US 2017/0200474) in view of Meyers (US 2018/0220166) further in view of Subramanya et al. (US 2017/0105038), hereinafter Subramanya.

As for claim 27, the combined system of Gudewicz and Myers teaches all the limitations set forth above except receiving a signal indicating a content creation latency, the content creation latency being a time between a generation of a content production stream and playback of the content production stream.
However, it is well known in the art, to receive content from a server that includes a video display time change for a video stream, as evidenced by Subramanya.
Subramanya discloses receiving a signal indicating a content creation latency, the content creation latency being a time between a generation of a content production stream and playback of the content production stream (paragraph [0017] describes a client device receives, from a server, audio and video streams and executes synchronization of the audio and video streams by measuring a video display time change for the video stream describing a video delay between generating video data at 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Subramanya for providing a video delay information. The teachings of Subramanya, when implemented in the Gudewicz and Meyers system, will allow one of ordinary skill in the art to synchronize audio stream with video stream. One of ordinary skill in the art would be motivated to utilize the teachings of Subramanya in the Gudewicz and Meyers system in order to determine an adjustment to an audio stream to synchronize the audio stream to the video stream which provides a smooth media production to users.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mate et al. (US 2018/0352018) teach method for updating streamed content
Adams et al. (US 2019/0215349) teach media synchronization for real-time streaming

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013.  The examiner can normally be reached on M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/L. T. N/
Examiner, Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459